As filed with the Securities and Exchange Commission on August 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. CAN SLIM® Select Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 50.8% Ambulatory Health Care Services: 1.0% AmSurg Corp. * $ Asset Management: 0.9% Financial Engines, Inc. * Broadcasting: 0.8% Liberty Media Corp. * Chemical Manufacturing: 3.6% Alexion Pharmaceuticals, Inc. * Innophos Holdings, Inc. Medicines Co. * Perrigo Co. Computer & Electronic Products: 8.5% Aruba Networks, Inc. * Cardtronics, Inc. * EchoStar Corp. * EZchip Semiconductor Ltd. * Fossil, Inc. * Illumina, Inc. * Intel Corp. TE Connectivity Ltd. Teradata Corp. * Credit Intermediation: 1.8% Bank of the Ozarks, Inc. First Cash Financial Services, Inc. * Electrical Equipment: 1.5% Franklin Electric Co., Inc. iRobot Corp. * Fabricated Metal Products: 2.1% EnPro Industries, Inc. * Haynes International, Inc. Food Services: 1.1% Buffalo Wild Wings, Inc. * Food Manufacturing: 2.0% Corn Products International, Inc. * Darling International, Inc. * Information Services: 1.6% IAC/InteractiveCorp.* Quality Systems, Inc. Insurance Carriers: 2.3% CoStar Group, Inc. * HealthSpring, Inc. * Humana, Inc. * Leather & Allied Products: 1.0% Wolverine World Wide, Inc. Machinery: 1.4% Dresser-Rand Group, Inc. * Pall Corp. Medical Equipment: 2.8% Edwards Lifesciences Corp. * Emergent BioSolutions, Inc.* Zoll Medical Corp.* Merchant Wholesalers: 2.9% DSW, Inc. * Lululemon Athletica, Inc.* PriceSmart, Inc. Mining: 0.5% Allied Nevada Gold Corp. * Oil & Gas: 2.8% Concho Resources, Inc. * Core Laboratories NV SandRidge Energy, Inc. * Online Retailers: 0.5% Netflix, Inc. * Primary Metal Manufacturing: 0.6% Precision Castparts Corp. Professional, Scientific & Technical Services: 1.8% Focus Media Holding Ltd. - ADR * Weight Watchers International, Inc. Rail Transportation: 1.7% Canadian National Railway Co. Genesee & Wyoming, Inc. - Class A * Rental & Leasing Services: 0.8% Textainer Group Holdings Ltd. Software & Publishing: 3.9% Ariba, Inc.* CommVault Systems, Inc. * Informatica Corp. * OPNET Technologies, Inc. Textile Products: 1.0% Interface, Inc. Transportation Equipment: 1.3% TRW Automotive Holdings Corp. * Westinghouse Air Brake Technologies Corp. Transportation Services: 0.6% C.H. Robinson Worldwide, Inc. TOTAL COMMON STOCKS (Cost $34,838,347) SHORT-TERM INVESTMENT: 48.0% Money Market Fund: 48.0% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.002% ^ TOTAL SHORT-TERM INVESTMENT (Cost $38,979,827) TOTAL INVESTMENTS IN SECURITIES:98.8% (Cost $73,818,174) Other Assets in Excess of Liabilities: 1.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund's (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at June 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
